UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05076 Tax-Exempt California Money Market Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2013(Unaudited) Tax-Exempt California Money Market Fund Principal Amount ($) Value ($) Municipal Investments 112.2% California 105.3% California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Colma Bart Apartments, Series A, AMT, 0.07% *, 11/15/2035, LOC: Fannie Mae California, BB&T Municipal Trust, Public Financing Authority, Series 2011, 144A, 0.1% *, 9/1/2022, LIQ: Branch Banking & Trust, LOC: Branch Banking & Trust California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.06% *, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Nuveen Dividend Advantage Municipal Fund, Series 1-1362, 144A, AMT, 0.24% *, 6/1/2041, LIQ: Morgan Stanley Bank California, RBC Municipal Products, Inc. California Health Care Revenue, Series E-21, 144A, 0.1% *, Mandatory Put 9/3/2013 @ 100, 10/1/2013, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada California, State Department of Water Resources, Supply Revenue, Series M, 5.0%, 5/1/2014 California, State General Obligation: Series B-5, 0.05% *, 5/1/2040, LOC: Barclays Bank PLC Series 2178, 144A, 0.1% *, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. Prerefunded 2/1/2014 @ 100, 5.125%, 2/1/2027 Prerefunded 4/1/2014 @ 100, 5.3%, 4/1/2029 California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series B, 0.05% *, 3/1/2047, LOC: Bank of Montreal California, State Housing Finance Agency, Multi-Family Housing Revenue, Series C, AMT, 0.06% *, 2/1/2037, LOC: Fannie Mae, Freddie Mac California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Recology, Inc. Project, Series A, 0.1% *, 4/1/2020, LOC: Bank of America NA California, State Public Works Board Lease Revenue, Department Corrections: Series C, Prerefunded 12/1/2013 @ 100, 5.5%, 6/1/2018 Series C, Prerefunded 12/1/2013 @ 100, 5.5%, 6/1/2021 California, State University Revenue, Series A, Prerefunded 5/1/2014 @ 100, 4.75%, 11/1/2024, INS: AGMC California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series R-13104CE, 144A, 0.56% *, 9/6/2035, GTY: Citibank NA, LIQ: Citibank NA California, Wells Fargo Stage Trust: Series 94C, 144A, AMT, 0.11% *, 5/1/2030, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Series 31C, 144A, AMT, 0.25% *, Mandatory Put 8/15/2013 @ 100, 1/1/2022, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Covina, CA, Redevelopment Agency, Multi-Family Housing Revenue, Shadow Hills Apartments, Inc., Series A, 0.08% *, 12/1/2015, LIQ: Fannie Mae Lemoore, CA, Certificates of Participation, Municipal Golf Course Refinancing Project, 144A, 0.07% *, 11/1/2020, LOC: Union Bank of California Los Angeles County, CA TECP, 0.12%, 7/9/2013, LOC: U.S. Bank NA Los Angeles County, CA, General Obligation, Series A, 2.0%, 2/28/2014 (a) Los Angeles, CA, Unified School District: Series F, Prerefunded 7/1/2013 @ 100, 5.0%, 7/1/2017, INS: AGMC Series A, Prerefunded 7/1/2013 @ 100, 5.0%, 1/1/2028, INS: NATL Otay, CA, Water District Certificates of Participation, Capital Projects, 0.05% *, 9/1/2026, LOC: Union Bank NA San Francisco City & County, CA, Airports Commission, Series 36A, 0.07% *, 5/1/2026, LOC: U.S. Bank NA San Francisco City & County, CA, Redevelopment Agency, Leland Polk Senior Community, Series A, AMT, 0.14% *, 12/1/2019, LOC: Citibank NA San Jose, CA, Redevelopment Agency TECP, 0.17%, 12/10/2013, LOC: JPMorgan Chase Santa Clara County, CA, El Camino Hospital District Facilities Authority Revenue, Aces-Lease Valley Medical Center Project, Series B, 0.06% *, 8/1/2015, LOC: State Street Bank & Trust Co. Puerto Rico 6.9% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.16% *, 12/1/2030 Puerto Rico, RIB Floater Trust, Series 8WE, 144A, 0.11% *, 9/30/2014, LOC: Barclays Bank PLC % of Net Assets Value ($) Total Investment Portfolio (Cost $126,358,967) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of June 30, 2013. † The cost for federal income tax purposes was $126,358,967. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. TECP: Tax Exempt Commercial Paper. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30,2013 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(b) $
